  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )      CRIMINAL ACTION NO.
        v.                          )        2:18cr243-MHT
                                    )             (WO)
HOWARD JAMES SMITH                  )

                               ORDER

    Upon consideration of the government’s motion to

dismiss defendant from Forfeiture Allegations 1 and 2

of the superseding indictment, it is ORDERED that the

motion (doc. no. 397) is granted, and defendant Howard

James        Smith   is   hereby     dismissed   from   Forfeiture

Allegations 1 and 2 of the superseding indictment (doc.

no. 160).

    DONE, this the 24th day of July, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
